                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHON OLIVE-GOFFNER,                                   Case No. 19-cv-01222-HSG
                                   8                    Petitioner,                             ORDER GRANTING EXTENSION OF
                                                                                                TIME TO FILE ANSWER TO ORDER
                                   9             v.                                             TO SHOW CAUSE
                                  10     RALPH DIAZ,                                            Re: Dkt. No. 25
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to answer the

                                  14   Court’s Order to Show Cause is GRANTED. Dkt. No. 25. By January 27, 2020, respondent shall

                                  15   file with the Court and serve on petitioner an answer conforming in all respects to Rule 5 of the

                                  16   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be

                                  17   granted based on the claims earlier found cognizable. If petitioner wishes to respond to the

                                  18   answer, he shall do so by filing a traverse with the Court and serving it on respondent within

                                  19   thirty-five (35) days of the date the answer is filed.

                                  20          This order terminates Dkt. No. 25.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 11/27/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
